COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard a/k/a Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

        Appellant, Rich Robins, has filed a second motion to extend time to March 16, 2021,
to file a motion for en banc reconsideration. Appellees, Austen Perry Clinkenbeard and
Jonathon G. Clinkenbeard a/k/a Jon Clinkenbeard, filed a response in opposition to
appellant’s motion. Appellant’s motion is granted in part. Appellant is ordered to file a
motion for en banc reconsideration, if any, no later than seven days from the date of this
order.
       No further extensions will be granted.
       It is so ORDERED.


Judge’s signature:   /s/ Sherry Radack
                      Acting individually     Acting for the Court

Date: February 18, 2021